Citation Nr: 1736148	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder condition, to include as due to herbicide exposure and/or secondary to his service-connected diabetes.  

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to his service-connected diabetes.  

3. Entitlement to service connection for benign hypertrophy of the prostate, to include as due to herbicide exposure and/or secondary to his service-connected diabetes.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to December 1967, to include service in the Republic of Vietnam from November 1966 to December 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in September 2016.   That development has been completed and the case has since been returned to the Board for appellate review.  

In his March 2012 VA Form 9, the Veteran indicated that he wished to be scheduled for a Board hearing at the RO.  However, in September 2015, the Veteran withdrew his hearing request.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In a January 2017 rating decision, the RO granted entitlement to service connection for left upper extremity peripheral neuropathy, and right upper extremity peripheral neuropathy.  The RO's grant of entitlement to these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).



This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets additional delay of adjudication of the Veteran's claim, the Board finds the claim must again be remanded for additional development.  In that regard, a remand is required to obtain adequate addendum opinions pursuant to the Board's prior remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one."); see Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

Left Shoulder Condition

In February 2017, the Veteran was afforded a VA examination to address the nature and etiology of his left shoulder condition.  The examiner opined that the Veteran's left shoulder rotator cuff tear was not related to diabetes or service.  In her rationale, the examiner stated that the Veteran's left shoulder pain did not begin until 2003, noting that the Veteran separated from active service in the military in 1967.  Also, the examiner noted that the Veteran's STRs, and December 1967 Report of Medical History and separation examination were negative for left shoulder pain or abnormalities.  This opinion, however, did not address whether or not the Veteran's left shoulder condition was related to his conceded exposure to herbicides.  Moreover, the opinion did not address the issue of aggravation with regard to the Veteran's service-connected diabetes mellitus.  

Moreover,  in the Veteran's prior VA examination in October 2016, the examiner opined that the Veteran's left shoulder condition was secondary to his nonservice-connected degenerative joint disease and left shoulder rotator cuff tear, and not secondary to diabetes.  However, the examiner did not address the issue of aggravation.  See generally El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

Hypertension

With regard to the Veteran's hypertension claim, pursuant to the Board's September 2016 remand, a VA addendum opinion was issued in October 2016.  The Board finds that the opinion is inadequate in that it did not comply with the September 2016 remand directives.  Specifically, the examiner did not address whether the Veteran's hypertension was related to his conceded herbicide expose.  Moreover, the examiner did not address the issue of aggravation with respect to whether the Veteran's hypertenstion is secondary to his service-connected diabetes.    

Prostate Gland Condition

With regard to the Veteran's benign hypertrophy of the prostate, the October 2016 VA examiner opined that the Veteran's benign hypertrophy of the prostate was not related to his exposure to Agent Orange, as it is not a presumptive condition.  Although benign hypertrophy of the prostate is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for a disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, an opinion is needed to address whether or not the Veteran's benign hypertrophy of the prostate is related to his exposure to Agent Orange on a direct basis.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who completed the February 2017 left shoulder examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

a) The nature and diagnosis of the Veteran's left shoulder condition.  

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder condition is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association). 

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder condition was proximately caused or aggravated by the Veteran's service-connected diabetes, left upper extremity peripheral neuropathy, or right upper extremity peripheral neuropathy.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Return the claims file to the examiner who completed the October 2016 hypertension examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association). 

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  

3. Return the claims file to the examiner who completed the October 2016 VA prostate examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion to address
whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign hypertrophy of the prostate is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association). 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicate.  If the benefit sought is not granted, the Veteran and his representative, if applicable, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





